Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
Response to Arguments
Regarding the claim objection, Applicant has sufficiently amended the claim. Therefore, the claim objection has been withdrawn. 
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner has deemed Applicant’s assertions persuasive. The present independent claims integrate the judicial exception into a practical application. In particular, the combination of additional elements of the claims, when considered in combination, integrate the judicial exception into a practical application. The present claims are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Therefore, the 35 USC 101 rejection has been withdrawn.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertion of “Nemati does not indicate that the machine learning is unique for each retail location. In other words, the same machine learning is utilized to make predictions for multiple retail locations and is, therefore, not "unique to the retail store and trained utilizing information of the retail store,” Examiner asserts that the Nemati reference discloses producing demand forecasts that are unique to the features and characteristics of each individual store; however, Nemati is silent regarding each retail store having a unique machine learning model for producing said demand forecasts. Examiner has introduced the Joseph reference to cure the deficiencies of Pande, Nemati, and Klavins. See the detailed rejection below. 
Therefore, the present claims are rejected under 35 USC 103.

Claim Interpretation- 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “product prediction system” in claim 1.
When looking to the specification, the hardware structure associated with the “product prediction system” is being interpreted as a “computing device,” please see at least Figs. 3-4 and [0022, 0046-0048, 0050-0052] of the instant specification. The corresponding algorithm of the claimed functions can be found in at least Fig. 1-2 and corresponding paragraphs [0029, 0034, 0036-0041, 0043, 0048]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pande et al. (US 20210166179 A1) in view of Nemati et al. (US 20180308030 A1) in view of Klavins (US 20130185104 A1) in view of Joseph et al. (US 20200184494 A1).

Regarding claim 1, Pande teaches a method (Fig. 2), comprising: receiving, at a product prediction system ([0008] teaches a system including a computing system that is capable of generating a sales forecast for items in a set of items; see also: Figs. 1-2), information for each of a plurality of products for possible sale at a retail store ([0046] teaches receiving an overall item collection of items that could be offered by a retail enterprise for stocking at a particular retail location; see also: [0042]); 
for each of the plurality of products: predicting, a demand for the product if included within the retail store for sale and unique to the retail stor([0114-0119] teach producing a sales forecast of all the items in the set of items for the planning horizon including the sales volume for the item in the project time frame for which the assortment planning is executed, as well as in [0007-0009] teach producing a sales forecast for items in the set of items, and wherein [0046] teaches receiving an overall item collection of items that could be offered by a retail enterprise for stocking at a particular retail location; see also: [0038-0039, 0042]), 
by determining whether the product has historical sales information ([0042] teaches evaluating items with insufficient sales data based on identifying the similarity score of the item with other items stocked at the physical location, wherein [0118-0120] teach generating a location-specific item assortments given various constraints defined by the user, wherein there is a primary equation that represents the objective function for maximizing revenue and other business rules that can be added as constraints in the optimization problem; see also: [0052]), 
and computing, using the product prediction system (Fig. 2 and [0033] teach the computing system includes an assortment optimization engine, wherein [0042] teaches the assortment optimization engine that generates similarity scores; see also: [0008], Fig. 2), a similarity score ([0041-0042] teach generating similarity scores), by comparing pairs of products within the plurality of products ([0041-0042] teach generating similarity scores between pairs of items for which there would be otherwise insufficient data, wherein the scores are made for items within the item collection; see also: [0047, 0087-0092]), 
wherein one of the products within each of the pairs is the product ([0041-0042] teach generating similarity scores between pairs of items for which there would be otherwise insufficient data, wherein the scores are made for items within the item collection; see also: [0047, 0087-0092]); 
generating, using the product prediction system and utilizing a multi-objective formulation (Fig. 2 and [0033] teach the computing system includes an assortment optimization engine, wherein [0118-0120] teach the assortment optimization engine can generate location-specific item assortment by utilizing an objective function for maximizing revenue, wherein the optimization problem is subject to constraints including maximum and minimum item counts, as well as loyalty/stickiness metrics), a plurality of assortment choices from the plurality of products ([0118-0119] teach generating location-specific item assortments by utilizing an objective function for maximizing revenue, wherein the optimization problem is subject to constraints including maximum and minimum item counts, as well as loyalty/stickiness metrics, as well as [0142] teaches selecting item assortments at particular retail locations, as well as [0049-0050] teach item assortments have a subset of the overall collection of items available for the retail enterprise; see also: [0003-0005, 0045]), 
wherein each of the plurality of assortment choices comprises a subset of the plurality of products and has a corresponding assortment demand value ([0049-0050] teach item assortments have a subset of the overall collection of items available for the retail enterprise, as well as in [0113-0119] teach producing a sales forecast for the item in the projected timeframe of the subset of items in the item set for which assortment planning is executed), 
and assortment similarity score ([0041-0042] teach generating similarity scores between pairs of items for which there would be otherwise insufficient data, wherein the scores are made for items within the item collection, as well as in [0117-0119] teach item substitution pairs for alternative products that have their own edge weights in the assortment optimization process; see also: [0092-0095]), 
wherein the multi-objective formulation is based upon the predicted demand for each of the plurality of products ([0118-0120] teach generating a location-specific item assortments given various constraints defined by the user, wherein there is a primary equation that represents the objective function for maximizing revenue and other business rules that can be added as constraints in the optimization problem), 
and the computed similarity score for each of the plurality of products ([0118-0120] teach generating a location-specific item assortments given various constraints defined by the user, wherein there is a primary equation that represents the objective function for maximizing revenue and other business rules that can be added as constraints in the optimization problem, and wherein [0042-0043] teach space constraints require the system to produce similarity scores between pairs of items in order to produce the assortments); 
and providing, using the product prediction system ([0045] teaches the method of managing assortments and providing item substitutes from such assortments, which is performed by the assortment optimization computing system), the plurality of assortment choices to a user for selection of one of the plurality of assortment choices to be included within the retail store for sale ([0142] teach selecting appropriate item assortments at particular retail locations and providing recommendations for substitutable items for stocking at the particular retail location, as well as in [0118-0119] teach generating location-specific item assortments, wherein Fig. 2 and [0051] teach the user may be presented with an interface providing the item assortments and appropriate substitute items; see also: [0045]).
However, Pande does not explicitly teach predicting, using a deep-learning model unique to the retail store by being trained utilizing information of the retail store, wherein the deep-learning model predicts a demand for a product having no historical sales information, wherein the deep-learning model is trained based upon attributes of products, historical sales data of products, and information of the retail store, wherein the deep-learning model learns correlations between the attributes of products and sales of the products to predict a demand for the product within the retail store based upon attributes of the product, wherein the deep-learning model is retrained based upon historical sales data of-2-Attorney Docket No. P202003896US01 (790.409)products in view of previous predictions of the deep-learning model, wherein each retail store has a unique associated deep-learning model; calculating, using the product prediction system, a sustainability score, wherein the sustainability score is based upon a material composition of the product; wherein each of the plurality of assortment choices comprises a corresponding assortment sustainability score; wherein the multi-objective formulation is based upon the calculated sustainability score for each of the plurality of products.
From the same or similar field of endeavor, Nemati teaches predicting, using a deep-learning model unique to the retail store by being trained utilizing information of the retail store ([0030-0031] teach a server configured to perform machine learning that predicts inventory levels, wherein the system generates a forecast demand, wherein the demand forecast allows the system to set an amount of inventory for each store location, as well as in [0036] teaches the inventory distribution schedule identifies how much of the new product needs to be transported to each of the retailer locations, such as the retail location, wherein [0012] teaches the machine learning model predicts the amount of inventory of the new product that is required at each retail location; see also: [0035]), 
wherein the deep-learning model predicts a demand for a product having no historical sales information ([0002] teaches new products with no specific historical data are available for demand prediction, as well as in [0011-0012] teach a retail store can begin selling a new product using historical data for similar product, wherein [0020] teaches predicting the demand for a new product, wherein the prediction can be made using a machine learning algorithm, wherein [0030-0031] teach the system conducts machine learning using the attributes of items similar to the new product, as well as in [0014] teaches predicting demand by comparing the new product attributes to previously sold products, wherein the attributes include weight, volume, material, color, brand, product category, calorie count, and more; see also: [0003-0004]), 
wherein the deep-learning model is trained based upon attributes of products ([0002] teaches new products with no specific historical data are available for demand prediction, as well as in [0011-0012] teach a retail store can begin selling a new product using historical data for similar product, wherein [0020] teaches predicting the demand for a new product, wherein the prediction can be made using a machine learning algorithm, wherein [0030-0031] teach the system conducts machine learning using the attributes of items similar to the new product, as well as in [0014] teaches predicting demand by comparing the new product attributes to previously sold products, wherein the attributes include weight, volume, material, color, brand, product category, calorie count, and more; see also: [0003-0004]), 
historical sales data of products ([0012] teaches predicting the amount of inventory for the new product which each retail location requires is performed using historical data associated with related products and machine learning, as well as in [0017] teaches the historical performance/demand of the other products used in the similarity measure can be used to predict what future demand for the new product will be, which is performed by retrieving historical sales data for the most similar products; see also: [0003, 0020]), 
and information of the retail store ([0012] teaches predicting the amount of inventory for the new product which each retail location requires is performed using historical data associated with related products, machine learning, and current inventory levels (i.e. information of the retail store), as well as in [0018] teaches the predicted demand can be based on the amount of inventory of products that compete with the new product; see also: [0039]), 
wherein the deep-learning model learns correlations between the attributes of products and sales of the products to predict a demand for the product within the retail store based upon attributes of the product ([0031-0032] teach the system conducts machine learning using the similarity measurements of the attributes of similar items in order to generate a forecast demand for the new product, wherein [0016] teaches using a similarity index to compare the new item to a plurality of previously sold items, wherein the attributes include color, brand, size, and product type difference, and wherein [0017] teach the similarity score/index and historical performance/demand data of the other products can be used to predict what the future demand for the new product will be, wherein [0012] teaches the machine learning model predicts the amount of inventory of the new product that is required at each retail location,  as well as in [0036] teaches the inventory distribution schedule identifies how much of the new product needs to be transported to each of the retailer locations, such as the retail location; see also: [0035]),
wherein the deep-learning model is retrained based upon historical sales data of-2-Attorney Docket No. P202003896US01 (790.409) products in view of previous predictions of the deep-learning model ([0020-0021] teach after each prediction is made via the machine learning algorithm, the algorithm can be updated based on the actual sales of the new product, which includes iteratively updating the machine learning algorithm, as well as in [0012] teaches updating the machine learning model using actual sales data of the new product when compared to the predicted amount of inventory required for each retail location, which leads to an improved algorithm for predicting demand for each next time a new product is released, as well as in [0004] teaches generating an updated version of the machine learning forecast based on the actual sales data after the generated predicted demand is utilized for inventory distribution and actual sales data is recorded for the new product; see also: [0014, 0032, 0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pande to incorporate the teachings of Nemati to include predicting, using a deep-learning model unique to the retail store by being trained utilizing information of the retail store, wherein the deep-learning model predicts a demand for a product having no historical sales information, wherein the deep-learning model is trained based upon attributes of products, historical sales data of products, and information of the retail store, wherein the deep-learning model learns correlations between the attributes of products and sales of the products to predict a demand for the product within the retail store based upon attributes of the product, wherein the deep-learning model is retrained based upon historical sales data of-2-Attorney Docket No. P202003896US01 (790.409)products in view of previous predictions of the deep-learning model. One would have been motivated to do so in order to improve the machine learning algorithm for predicting the demand for a new product by using the demand prediction in conjunction with actual sales of the new product in the retail store, thereby leading to an improved algorithm for predicting demand (Nemati, [0011-0012]). By incorporating Nemati into Pande, one would have been able to avoid mistakes associated with selling a new product in retail stores including carrying too few of the new products resulting in missed sales opportunities, as well as purchasing too many of the new product resulting in an excess of inventory, which again results in a loss to the retailer (Nemati, [0011]).
However, the combination of Pande and Nemati does not explicitly teach wherein each retail store has a unique associated deep-learning model; calculating, using the product prediction system, a sustainability score, wherein the sustainability score is based upon a material composition of the product; wherein each of the plurality of assortment choices comprises has a corresponding assortment sustainability score; wherein the multi-objective formulation is based upon the calculated sustainability score for each of the plurality of products.
From the same or similar field of endeavor, Klavins teaches calculating, using the product prediction system (Fig. 2 and [0092-0093] teach utilizing a device to establish and confirm the agricultural pedigree of an agriculture product and more, wherein [0071] teaches the device is a computer; see also: [0019-0020]), a sustainability score ([0095] teaches producing a sustainability rating for an agricultural product; see also: [0113-0115]), 
wherein the sustainability score is based upon a material composition of the product ([0115] teaches the shipper can specify a certain sustainability rating, such as having a maximum residue level for materials that are commonly used to treat that agricultural product, as well as [0016] teaches tracking products from the earliest stages of creation of its starting material through production and harvest, as well as in [0095] teach identifying the pedigree of the fruit on the grocery shelf for use in evaluating the sustainability measurement of the agricultural product; see also: [0006-0007, 0089]); 
wherein each of the plurality of assortment choices comprises has a corresponding assortment sustainability score ([0114] teaches the retail store desires to purchase food having the best sustainable agriculture rating and any transporting companies that can be added or otherwise blended to provide a sustainable agricultural rating or the like, wherein the retail sales store may desire to place this information on the product being sold, wherein [0115-0117] teach a retailer/distributor may select the various choices of products based on their pedigrees including may even pay a premium for a certain desired sustainability rating; see also: [0078, 0095]); wherein the multi-objective formulation is based upon the calculated sustainability score for each of the plurality of products ([0095] teaches evaluating of a sustainability measurement for the agricultural products using the predictive modeling tool, wherein [0113-0114] teach the bidding could occur by a series of purchasers wishing to purchase the products of the food processor, and wherein [0078] teaches a predictive model that can provide flexibility to downstream users in the supply food chain including salesman in a geographic area for use in estimating profits; see also: [0109, 0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Pande and Nemati to incorporate the teachings of Klavins to include calculating, using the product prediction system, a sustainability score, wherein the sustainability score is based upon a material composition of the product; wherein each of the plurality of assortment choices comprises has a corresponding assortment sustainability score; wherein the multi-objective formulation is based upon the calculated sustainability score for each of the plurality of products. One would have been motivated to do so in order to provide retail stores with a real time decision making tool with the agricultural pedigree information (Klavins, [0114]). By incorporating the teachings of Klavins, one would have been able to increase accuracy and reliability of the data allowing the system to be better utilized to verify compliance associated with agricultural products (Klavins, [0098]).
However, the combination of Pande, Nemati, and Klavins does not explicitly teach wherein each retail store has a unique associated deep-learning model.
From the same or similar field of endeavor, Joseph teaches wherein each retail store has a unique associated deep-learning model ([0031] teaches the system performs demand forecasting separately by using a separate machine learning model for each specific location of the business, wherein the demand forecasting can be performed at a level of granularity that includes a particular good, product, or service, wherein the system yields a plurality of different machine learning models that model each unique location of the entity, as well as in [0042] teaches every location has unique characteristics and thus different algorithms may be better suited to be the basis for a model, wherein each unique location and product within a business may be associated with its own machine learning model; see also: [0023, 0029, 0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Pande, Nemati, and Klavins to incorporate the teachings of Joseph to include wherein each retail store has a unique associated deep-learning model. One would have been motivated to do so in order to generate the best suited machine learning model for each business location by using different algorithms, thus meeting the unique characteristics of each location by selecting a model that may be better suited as a basis depending on the dataset (Joseph, [0042]). By incorporating the teachings of Joseph, one would have been able to improve demand forecasting based on selecting different machine learning models for forecasting demand, thus avoiding the problematic natural of conventional systems that forecast demand across multiple disparate locations that lead to woefully inadequate forecasts (Joseph, [0001, 0004]).
Regarding claims 11 and 12, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 11, Pande teaches an apparatus, comprising: at least one processor ([0008-0009] teach a system with one or more processors); and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor ([0008-0009] teach one or more processors coupled to a memory subsystem that stores instructions), the computer readable program code comprising. Regarding claim 12, Pande teaches a computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith ([0060] teaches a computer readable storage medium containing a program for use by or in connection with the instruction execution system), the computer readable program code executable by a processor and comprising: computer readable program code ([0008-0009] teach one or more processors coupled to a memory subsystem that stores instructions). Therefore, claims 11 and 12 are rejected as being unpatentable over Pande in view of Nemati in view of Klavins in view of Joseph. 

Regarding claims 7 and 18, the combination of Pande, Nemati, Klavins, and Joseph teach all the limitations of claims 1 and 12 above.
	Pande further teaches wherein the computing a similarity score comprises generating a product embedding vector for the product utilizing a deep-learning model ([0054] teaches a neural network that is used in the assortment optimization process for use in the item substitutability, wherein [0042] teaches the assortment optimization process includes evaluating the item substitutability at an individual retail location, wherein [0047] teaches word embeddings based on titles of descriptions of items may be used to establish similarity, such as may be provided by a word2vec model trained on item information, and wherein [0086] teaches node embeddings through very deep convolutional networks, as well as [0083-0085] teach the similarity is measured using the Jaccard index)
and computing, utilizing a similarity measure, a plurality of similarity scores for the pairs of products ([0042] teaches generating similarity scores between pairs of items; see also: [0047, 0052, 0086]).  

Regarding claim 10, the combination of Pande, Nemati, Klavins, and Joseph teach all the limitations of claim 1 above.
	Pande further teaches wherein objectives of the multi-objective formulation comprises maximizing return identified from the predicted demand for each of the plurality of products ([0111] teaches maximizing the revenue from sales by selecting the right subset of items from the catalog to display on the store shelves, as well as [0119-0120] teach maximizing revenue by producing an assortment based on the forecasted sales volume for the items in the given planning period; see also: [0004-0005]), 
and maximize diversity identified from the computed similarity score for each of the plurality of products ([0087] teaches the substitutability algorithm allows the retailer to narrow the set of items offered at a physical location to a manageable size, for example a particular retailer can have over 150 distinct categories of items, wherein [0048-0049] teach obtaining location specific item assortment parameters and constraints including a minimum number of items to be stocked in a particular item category and other items that are not substituted for another item due to strong customer preference).  
	However, Pande does not explicitly teach maximizing sustainability identified from the calculated sustainability score for each of the plurality of products.
	From the same or similar field of endeavor, Klavins further teaches maximizing sustainability identified from the calculated sustainability score for each of the plurality of products ([0115] teaches a retailer/distributor can chose to offer to a pay a premium in order to receive goods with a desired sustainability rating, as well as [0076] teaches producing food with a low carbon foot print and a high sales price, such that products are both environmentally friendly and sustainable from an economic standpoint).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pande, Nemati, Klavins, and Joseph to incorporate the further teachings of Pande to include maximizing sustainability identified from the calculated sustainability score for each of the plurality of products. One would have been motivated to do so in order to produce a lower carbon foot print crop and still enjoy sufficient revenue as to engage in sustainable farming operations from both an environmentally friendly and economic framework (Klavins, [0076]). By incorporating the teachings of Klavins, one would have been able to increase accuracy and reliability of the data allowing the system to be better utilized to verify compliance associated with agricultural products (Klavins, [0098]).

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pande et al. (US 20210166179 A1) in view of Nemati et al. (US 20180308030 A1) in view of Klavins (US 20130185104 A1) in view of Joseph et al. (US 20200184494 A1) and further in view of Popkov et al. (US 20120284084 A1).

Regarding claims 2 and 13, the combination of Pande, Nemati, Klavins, and Joseph teach all the limitations of claims 1 and 12 above.
However, Pande does not explicitly teach wherein the product comprises a product having historical sales information from at least one retail store other than the retail store; and wherein the predicting a demand comprises estimating, utilizing matrix factorization, demand for the product within the retail store based upon demand for the product in the at least one retail store other than the retail store.  
From the same or similar field of endeavor, Popkov teaches wherein the product comprises a product having historical sales information from at least one retail store other than the retail store ([0015-0017] teach retail panel data typically including sales quantities aggregated by item, location of sale, and day, wherein there is data regarding relationships between retail items and retail locations, as well as in [0032] historical sales and price data; see also: [0118-0024]); 
and wherein the predicting a demand comprises estimating, utilizing matrix factorization, demand for the product within the retail store based upon demand for the product in the at least one retail store other than the retail store ([0027] teaches estimating the elasticity of demand for a retail item for a given retail item-location using Ordinary Least Squares using matrix algebra for the demand model, as well as in [0032-0034] teach estimating demand by using matrix regression for the base demand for an item; see also: [0002-0005, 0014, 0039-0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pande, Nemati, Klavins, and Joseph to incorporate the teachings of Popkov to include wherein the product comprises a product having historical sales information from at least one retail store other than the retail store; and wherein the predicting a demand comprises estimating, utilizing matrix factorization, demand for the product within the retail store based upon demand for the product in the at least one retail store other than the retail store. One would have been motivated to do so in order to produce more accurate sales forecasts by segmenting the retail items and locations (Popkov, [0005]). By incorporating the teachings of Popkov, one would have been able to reduce bias and improve statistical reliability by utilizing as many additional item-location as possible (Popkov, [0022]).

Regarding claims 3 and 14, the combination of Pande, Nemati, Klavins, Joseph, and Popov teach all the limitations of claims 2 and 13 above.
However, Pande does not explicitly teach wherein the matrix factorization is performed taking into account product bias, store bias, and confidence levels within the matrix.  
From the same or similar field of endeavor, Popkov further teaches wherein the matrix factorization is performed taking into account product bias ([0022] teaches reducing bias associated with items and locations, wherein [0027] teaches estimating demand for a retail item using matrix algebra; see also: [0032-0037]), 
store bias ([0022] teaches reducing bias associated with items and locations, wherein [0027] teaches estimating demand for a retail item using matrix algebra; see also: [0032-0037]),  
and confidence levels within the matrix ([0026] teaches improving the reliability by providing an overlap between the item-locations with a sufficient volume of data, as well as [0022] teaches improving the statistical reliability with a larger geometric mean; see also: [0032-0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pande, Nemati, Klavins, Joseph, and Popov to incorporate the additional teachings of Popkov to include wherein the matrix factorization is performed taking into account product bias, store bias, and confidence levels within the matrix. One would have been motivated to do so in order to produce more accurate sales forecasts by segmenting the retail items and locations (Popkov, [0005]). By incorporating the teachings of Popkov, one would have been able to reduce bias and improve statistical reliability by utilizing as many additional item-location as possible (Popkov, [0022]).

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pande et al. (US 20210166179 A1) in view of Nemati et al. (US 20180308030 A1) in view of Klavins (US 20130185104 A1) in view of Joseph et al. (US 20200184494 A1 and further in view of Jabara (US 20120123953 A1).

Regarding claims 5 and 16, the combination of Pande, Nemati, Klavins, and Joseph teach all the limitations of claims 1 and 12 above.
However, Pande does not explicitly teach wherein the calculating a sustainability score comprises identifying a sustainability score for each material within the material composition of the product and computing a weighted average of the sustainability scores for each material within the material composition.  
From the same or similar field of endeavor, Jabara wherein the calculating a sustainability score comprises identifying a sustainability score for each material within the material composition of the product and computing a weighted average of the sustainability scores for each material within the material composition ([0084-0086] teaches evaluating the material components of the product including generating a material rating for a product based on the attributes of a proportion of sustainably harvested materials used to produce the item and the proportion of renewable materials used to produce the item, wherein the materials types and weights that make up the product are analyzed including the manufacturer’s environmental responsibility score, wherein [0090] teaches normalizing the input attributes, applying weights to the representation of each normalized attribute).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pande, Nemati, Klavins, and Joseph to incorporate the teachings of Jabara to include wherein the calculating a sustainability score comprises identifying a sustainability score for each material within the material composition of the product and computing a weighted average of the sustainability scores for each material within the material composition. One would have been motivated to do so in order to determine the entire life cycle environmental impact of a product based on the material and more (Jabara, [0004]). By incorporating the teachings of Jabara, one would have been able to improve accuracy where manufacturing impacts are a significant factor in the environmental assessment (Jabara, [0086]).

Regarding claims 6 and 17, the combination of Pande, Nemati, Klavins, Joseph, and Jabara teach all the limitations of claims 5 and 16 above.
However, Pande does not explicitly teach wherein the calculating a sustainability score comprises normalizing the weighted average of the sustainability scores for each material within the material composition based upon a weight of the material.  
	From the same or similar field of endeavor, Jabara further teaches wherein the calculating a sustainability score comprises normalizing the weighted average of the sustainability scores for each material within the material composition based upon a weight of the material ([0090] teaches normalizing the input attributes, applying weights to the representation of each normalized attribute, and consolidating the normalized weighted averages to form an overall numerical score for the product, as well as in [0084-0086] teaches evaluating the material components of the product including generating a material rating for a product based on the attributes of a proportion of sustainably harvested materials used to produce the item and the proportion of renewable materials used to produce the item, wherein the materials types and weights that make up the product are analyzed including the manufacturer’s environmental responsibility score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pande, Nemati, Klavins, Joseph, and Jabara to incorporate the further teachings of Jabara to include wherein the calculating a sustainability score comprises normalizing the weighted average of the sustainability scores for each material within the material composition based upon a weight of the material. One would have been motivated to do so in order to determine the entire life cycle environmental impact of a product based on the material and more (Jabara, [0004]). By incorporating the teachings of Jabara, one would have been able to improve accuracy where manufacturing impacts are a significant factor in the environmental assessment (Jabara, [0086]).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pande et al. (US 20210166179 A1) in view of Nemati et al. (US 20180308030 A1) in view of Klavins (US 20130185104 A1) in view of Joseph et al. (US 20200184494 A1) and further in view of Desai et al. (US 20100145773 A1).

Regarding claims 8 and 19, the combination of Pande, Nemati, Klavins, and Joseph teach all the limitations of claims 1 and 12 above.
	However, Pande does not explicitly teach wherein the generating a plurality of assortment choices comprises solving the multi-objective formulation by creating a heap data structure based upon marginal gain of each of the plurality of products, selecting the product having the highest marginal gain, and iteratively resetting the heap data structure and selecting the product having the highest marginal gain in the reset heap data structure until a predetermined number of products is selected.  
	From the same or similar field of endeavor, Desai teaches wherein the generating a plurality of assortment choices comprises solving the multi-objective formulation by creating a heap data structure based upon marginal gain of each of the plurality of products ([0228] teaches a decision tree can be useful in determining impact on product assortments and modeling demand impact between products, such as through debating product assortments and evaluating the effect on the overall business sales through the use of the decision tree, wherein [0225] teaches the decision tree is a heaped binary tree), 
selecting the product having the highest marginal gain (Fig. 2 and [0090-0091] teach maximizing profit for a sum of all measured products, wherein the system may then continue the optimization and repeat the process from the start, wherein the system is optimization engine can price products while also maximizing profit based on the based conditions, and wherein [0182] teaches the optimization goals could include gaining a 12% market share in electronic sales, which can be combined with other profit maximization goals including positive revenue, profit maximization, and sales maximization), 
and iteratively resetting the heap data structure and selecting the product having the highest marginal gain in the reset heap data structure until a predetermined number of products is selected (Fig. 2 and [0090-0091] teach maximizing profit for a sum of all measured products, wherein the system may then continue the optimization and repeat the process from the start, wherein the system is optimization engine can price products while also maximizing profit based on the based conditions, as well as in [0213-0215] teach an assortment plan data assortment that makes a plan for the entire assortment to maximize a particular goal, such as the most profit, which is done through the use of a decision tree, wherein [0210, 0225] teaches the decision tree is a heaped binary tree, and wherein [0262-0264] teach the assortment rules include each product having a particular minimum stock for profit maximization).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pande, Nemati, Klavins, and Joseph to incorporate the teachings of Desai to include wherein the generating a plurality of assortment choices comprises solving the multi-objective formulation by creating a heap data structure based upon marginal gain of each of the plurality of products, selecting the product having the highest marginal gain, and iteratively resetting the heap data structure and selecting the product having the highest marginal gain in the reset heap data structure until a predetermined number of products is selected. One would have been motivated to do so in order to more accurately model the relationships between products using a decision tree, which can be used to determine the impact of changes to a product assortment and what negatively impacts products close to it (Desai, [0262]). By incorporating the teachings of Desai, one would have been able to optimize a product assortment for a new store in order to generate the most profit for this new store (Desai, [0214]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pande et al. (US 20210166179 A1) in view of Nemati et al. (US 20180308030 A1) in view of Klavins (US 20130185104 A1) in view of Joseph et al. (US 20200184494 A1) and further in view of Nanda et al. (US 20160307146 A1).

Regarding claims 9 and 20, the combination of Pande, Nemati, Klavins, and Joseph teach all the limitations of claims 1 and 12 above.
However, Pande does not explicitly teach wherein the generating a plurality of assortment choices comprises solving the multi-objective formulation by creating a pareto-front, wherein each of the plurality of assortment choices lies on the pareto-front.  
From the same or similar field of endeavor, Nanda teaches wherein the generating a plurality of assortment choices comprises solving the multi-objective formulation by creating a pareto-front ([0074-0078] teach constructing a mean field pareto problem for use in assortment planning, wherein[0055-0058] teach the mean field based forecast system utilizes a pareto matching system that performs pareto equilibrium matching between the particle and the mean field cluster, while additionally evaluating state values and other control variables, as well as [0060-0061] teach producing a suggested order amount and time through the use of mean field based forecast system, which can be used in assortment planning; see also: [0133]), 
wherein each of the plurality of assortment choices lies on the pareto-front ([0074-0078] teach constructing a mean field pareto problem for use in assortment planning, wherein [0060-0061] teach producing a suggested order amount and time through the use of mean field based forecast system, which can be used in assortment planning and inventory management, wherein [0055-0058] teach the mean field based forecast system utilizes a pareto matching system that performs pareto equilibrium matching between the particle and the mean field cluster, while additionally evaluating state values and other control variables; see also: [0028, 0038, 0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pande, Nemati, Klavins, and Joseph to incorporate the teachings of Nanda to include wherein the generating a plurality of assortment choices comprises solving the multi-objective formulation by creating a pareto-front, wherein each of the plurality of assortment choices lies on the pareto-front. One would have been motivated to do so in order to sufficiently provide assortment planning for an optimization problem that is not stationary or ergodic (Nanda, [0080]). By incorporating Nanda into Pande, one would have been able to make assortment planning scalable through the use of a Pareto game with mean field (Nanda, [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burleson (US 20190213509 A1) discloses a store location specific machine learning model
Gerard (US 20170278111 A1) discloses generating a specific forecast demand assessment 
Paolella (US 20200394697 A1) discloses generating a predicted rate of consumption that is specific to a given retail location, which is utilized in determining the rate of sale of an item
Unser (US 20150332295 A1) discloses generating a merchant-location level target specific variable layer from the resource usage, transaction, and feedback data from a resource usage model
Deshpande (US 20150134413 A1) discloses forecasting models can be built per product for a specific location and time window of interest, wherein model building can be performed using any number of machine learning algorithms
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683